UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 
 
 
 

 

 

Bip

ete ee ee ee x
: 19cv7077 (DLC)
MARCO LAUREANO,
Plaintiff, : ORDER
-V- :
THE CITY OF NEW YORK, POLICE OFFICER =: [| oe
JONATHAN PEREZ and POLICE OFFICER DHS
NICHOLAS HENRY, Don SOALIN FILED
Defendants. : FAL LLY VILE
: | : Hf coronas

 

 

DENISE COTE, District Judge: =

 

The complaint in the above-captioned case was filed on July
29, 2019. Under Rule 4(m), Fed. R. Civ. P., a plaintiff has 90
days to serve the complaint, or the action must be dismissed.
On October 9, the plaintiff requested summonses for two of the
three defendants in this action. It has not obtained a summons
for the third. As of the date of this Order, no affidavit of
service has been filed. Accordingly, it is hereby

ORDERED that the initial pretrial conference is adjourned
sine die.

TT iS FURTHER ORDERED that, by December 18, 2019, the
plaintiff shall file a letter to show cause why this case should

not be dismissed for failure to prosecute.

SO ORDERED:

Dated: New York, New York
December 12, 2019

Nc, bh

NISE COTE
United States District Judge
\

 
